Title: From George Washington to Major General Israel Putnam, 25 June 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Head Qrs Quibble Town June 25th 1777.

I this morning received your favor of the 23d and am happy to hear part of the Cloaths for the Troops have arrived and that More are on the way.
Under the present appearances of things & incertainty of the Enemy’s Operations, I think it unadviseable to detach Glover’s Brigade from peeks Kills. If Genl Howe should make a push up the River, the importance of the Highland passes will demand the utmost attention & every exertion for their Security—The advantages which will result

from Troops being at the White plains will be too inconsiderable to draw any part of your force at this critical junture from their present important post—Added to this consideration, If the Enemy have a more Eastern expedition in view, Peeks Kill will be a more convenient place for Troops to march from as it is nearer, and more in the direct Route.
The post you are at is not considered as a Separate Department by any Resolutions of Congress that I have seen, Yet under one of their late determinations you have a right to a Secretary—I think his pay is Fifty Dollars ⅌ month. As to a Deputy Adjutant General, an Officer of that sort seems essential—I therefore authorize you to employ a Gentleman qualified for the purpose, to act for the usual pay and so long as it shall be thought necessary. In your agreement with him, be particular on this Head—That he may not claim the post & pay when circumstances may make it unnecessary to continue him.
From every appearance the Enemy are passing from Amboy to Staten Island—they have been, it is certain, carrying over their Baggage. Amboy is so situated that it is almost impossible to give them the least annoyance in their retreat—They have several strong redoubts across the Neck, and none of their parties come without them. We have now parties of Light Troops lying along their Lines. In their retreat on Sunday we are told by Deserters and some Other accounts, that their Grenadiers suffered a good deal as did part of their Infantry from Colo. Morgans Rifle Men. I am Dr Sir Yr Affecte Hub. sert

Go: Washington


N.B. as the D.A.G. will be a Post in the Army, the pay of his present Post will be suspended.


P.S. If Colonel Cornell is at Peeks Kill—I woud wish you to give him the Offer of Depy A. Genl as he is out of employ, & as he is some what acquainted with the business—Had the Enemy remaind in Jersey I should have approved much of your sending Genl Glover towards the White plains.

